DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: The claim recites “a pH” and “a apparent viscosity” in order to avoid rejection under 35 USC 112 (b)/second for lack of antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1, 24, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2005/0187113 A1) (“Hayes” herein), Reddy et al. (US 2003/0230431 A1) (“Reddy” herein-cited previously) and further in
view of Cowan (US 20005/0284666 A‘) (“Cowan” herein-cited previously).

 (Claims contain only selected species)

Claim 1
Hayes discloses a drilling fluid comprising:
 	a base fluid comprising an aqueous solution; [0044]
	one or more formaldehyde-based resins comprising formaldehyde resin, [0061-0064]
	one or more water-soluble acid catalysts in an amount sufficient to reduce the pH of the drilling fluid to less than or equal to 6, wherein the one or more water-soluble acid catalysts comprises citric acid; [0086; 0089]
	one or more weighting agents, where the weight ratio of the one or more weighting agents to the base fluid is from 50:100 to 100:100, where the one or more weighting agents comprise one or more of barite, hematite, calcium carbonate, siderite, or limenite, [0084; 0104]  and
a basic additive, where the basic additive comprises sodium hydroxide or potassium hydroxide, and where a weight ratio of the basic additive to the base fluid is from 0.001:100 to 5:100. [0086; 0103]
wherein the one or more water-soluble acid catalysts comprises citric acid, [0086] and  wherein the apparent viscosity at 300 rpm and 25 °C of the drilling fluid in the gelled state is at least 50,000 centiPoises. [0089]
 	Hayes however does not explicitly disclose a melamine-formaldehyde resin where a weight ratio of the one or more formaldehyde-based resins to the base fluid is from 1:100 to 15:10 and  where the drilling fluid has a density of from 80 pounds per cubic foot to 120 pounds per cubic foot; and (8-16 lbs/gal)
	Reddy teaches the above limitation (See paragraph 0048 → Reddy teaches this limitation in that he particulate curable solid thermoset resin which preferably has a particle size in the range of from about 50 to about 1000 microns is selected from particulate solid melamine-formaldehyde type resins, urea-formaldehyde type resins or phenol-formaldehyde resins, and more preferably from particulate solid alkyl ethers of melamine-formaldehyde resins and particulate solid alkyl ethers of urea-formaldehyde type resins. Of these, particulate solid alkyl ethers of melamine-formaldehyde resins are preferred. The particulate curable solid thermoset resin is generally included in the drilling fluid in an amount in the range of from about 5% to about 50% by weight of water in the drilling fluid.) for the purpose of  forming a hard and tough chemical casing in a well bore during drilling to increase the mechanical strength of the well bore are provided. [0011]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hayes, with the above limitation, as taught by Reddy, in order to form a hard and tough chemical casing in a well bore during drilling to increase the mechanical strength of the well bore are provided. [0011]
	Cowan teaches the above limitation (See paragraph 0035 →Cowan teaches
this limitation in that Weighting agents or density materials may be added to the
formulation. Suitable materials include, for example, galena, hematite, magnetite, iron
oxides, ilmenite, barite, siderite, celestite, dolomite, calcite, manganese oxides,
magnesium oxide, zinc oxide, zirconium oxides, spinels and the like. The quantity of
such material added, if any, depends upon the desired density of the chemical
treatment composition. Typically, weight material is added to result in a drilling fluid
density of up to about 9 pounds per gallon. The weighted material is preferably added
up to 5 pounds per barrel and most preferably up to 500 pounds per barrel of resin
blend.) for the purpose of having the desired density of the chemical treatment
composition. [0035]
	Accordingly, it would have been obvious to a person of ordinary skill in the art
before the effective filling date of the claimed invention to modify the method of Hayes
with the above limitation, as taught by Cowan, in order to have the desired density of
the chemical treatment composition.
 	Since Hayes teaches the same drilling fluid comprising an aqueous base fluid, melamine-formaldehyde, citric acid catalyst, a basic additive, and a weighing agent, it would be an acid-soluble catalyst, and the drilling fluid have an apparent viscosity at 300 rpm and 25 °C of the drilling fluid in the gelled state is at least 50,000 centiPoises.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 24
Hayes discloses the drilling fluid of claim 1, where the drilling fluid consists of:
	the base fluid comprising an aqueous solution;  [0044]
	the one or more formaldehyde-based resins comprises formaldehyde resin; [0061]
	the one or more water-soluble acid catalysts comprising citric acid; [0089]
	the rheology modifier comprising bentonite, starch, guar gum, and polyanionic cellulose polymer; [0091; 0095]  and
	the basic additive, where the basic additive comprises sodium hydroxide or potassium hydroxide. [0086]
	Hayes however does not explicitly disclose a melamine-formaldehyde resin. (Same as Claim 1)

Claim 25
Hayes discloses the drilling fluid of claim 24, wherein:
	the base fluid consists of water; [0044]
	the one or more formaldehyde-based resins consists of formaldehyde resin; [0061]
	the one or more water-soluble acid catalysts consists of citric acid; [0089]
	the rheology modifier consists of bentonite, starch, guar gum, and polyanionic cellulose polymer; [0091; 0095] and
	the basic additive consists of sodium hydroxide. [0086]
	Hayes however does not explicitly disclose a melamine-formaldehyde resin. (Same as Claim 1)

 	Claims 1, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, Cowan and in further view of Hayes.

Claim 1
Reddy discloses a drilling fluid comprising:
	a base fluid comprising an aqueous ; [0023]
	one or more formaldehyde-based resins, where the weight ratio of the one or
more formaldehyde-based resins to the base fluid is from 1:100 to 50:100; [0026] 
	one or more water-soluble acid catalysts in an amount sufficient to reduce the pH
of the drilling fluid to less than or equal to 6; [0014 -0015] and
	one or more weighting agents, [0028]
	a basic additive, where the basic additive comprises sodium hydroxide or potassium hydroxide, [0077]
 	Reddy however does not explicitly disclose, where the weight ratio of the one or more weighting agents to the base fluid is from 10:100 to 300:100, where the one or more weighting agents comprise one or more of barite, hematite, calcium carbonate, siderite, or limenite, and where the drilling fluid has a density of from 80 pounds per cubic foot to 120 pounds per cubic foot. (8-16 Ibs/gal) and where a weight ratio of the basic additive to the base fluid is from 0.001:100 to 5:100.
 	Cowan teaches the above limitation (See paragraph 0035 → Cowan teaches
this limitation in that Weighting agents or density materials may be added to the
formulation. Suitable materials include, for example, galena, hematite, magnetite, iron
oxides, ilmenite, barite, siderite, celestite, dolomite, calcite, manganese oxides,
magnesium oxide, zinc oxide, zirconium oxides, spinels and the like. The quantity of
such material added, if any, depends upon the desired density of the chemical
treatment composition. Typically, weight material is added to result in a drilling fluid
density of up to about 9 pounds per gallon. The weighted material is preferably added
up to 5 pounds per barrel and most preferably up to 500 pounds per barrel of resin
blend.) for the purpose of having the desired density of the chemical treatment
composition. [0035]
	Accordingly, it would have been obvious to a person of ordinary skill in the art
before the effective filling date of the claimed invention to modify the method of Hayes
with the above limitation, as taught by Cowan, in order to have the desired density of
the chemical treatment composition.
	Hayes teaches the above limitation (See paragraphs 0089 & 0086 → Hayes teaches this limitation in that although a neutral to slightly basic drilling fluid is usually desired, an acidic pH modifier is sometimes used. This may be the case when the pH of the drilling fluid is more basic than desired. Additionally, a slightly acidic pH of the drilling fluid may be desired in formations comprised of highly sensitive shale. Shales are a mixture of several minerals, some of which either dissolve or swell in basic conditions. If one or more of the shale components dissolve or swell, the shale becomes unstable and the remaining shale formation may break into pieces and cave into the well bore. Keeping the pH of the drilling fluid slightly acidic can help to stabilize shale. When an acidic drilling mud is desired, pH levels are preferably maintained between about 5.0 and 7.0, and most preferably between about 6.0 and 6.5. Suitable pH modifiers for lowering pH include citric acid and phosphoric acid. e desired pH may be achieved by adding sufficient quantities of any standard base such as NaOH to the mixture. However, the inventor prefers to use bases such as KOH, Ca(OH).sub.2, Al(OH).sub.3, or K.sub.2CO.sub.3. In the preferred embodiment, anhydrous potassium carbonate, K.sub.2CO.sub.3, is provided in the drilling mud in concentrations between about 0.71 grams per liter and about 5.7 grams per liter and more preferably in concentrations between about 2.9 and about 4.3 grams per liter. Additionally, Ca(OH).sub.2 is provided in the drilling mud in concentrations between about 0.71 and about 5.7 grams per liter and more preferably in concentrations between about 0.71 and about 2.9 grams per liter. As discussed in more detail below, the preferred embodiment of the invention is a dry drilling mud additive, which is mixed into water to make the drilling mud. To achieve the desired concentration, between about 0.25 and about 2.0 pounds of the K.sub.2CO.sub.3 and preferably between about 1.0 and about 1.5 pounds of the K.sub.2CO.sub.3 should be added per barrel (42 gallons) of water. Likewise, between about 0.25 and about 2.0 pounds of Ca(OH).sub.2 and preferably between about 0.25 and about 1.0 pound of Ca(OH).sub.2 should be added per barrel (42 gallons) of water) for the purpose of treating formations comprised of highly sensitive shale [0089]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Reddy with the above limitation, as taught by Hayes, in order to treat formation comprising of highly sensitive shale. 
 	Since Reddy teaches the same drilling fluid comprising an aqueous base fluid, melamine-formaldehyde, citric acid catalyst, a basic additive, and a weighing agent, it would have an apparent viscosity at 300 rpm and 25 °C of the drilling fluid in the gelled state is at least 50,000 centiPoises.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 24
Reddy discloses the drilling fluid of claim 1, where the drilling fluid consists of:
	the base fluid comprising an aqueous solution;  [0023]
	the one or more formaldehyde-based resins comprises formaldehyde resin; [0026]
	the one or more water-soluble acid catalysts; [0014-0015]
	the rheology modifier comprising bentonite, starch, guar gum, and polyanionic cellulose polymer; [0037]  and
	the basic additive, where the basic additive comprises sodium hydroxide or potassium hydroxide. [0077]
	Hayes however does not explicitly disclose a water soluble catalyst as a citric acid. (Same as Claim 1) 

Claim 25
Reddy discloses the drilling fluid of claim 24, wherein:
	the base fluid consists of water; [0023]
	the one or more formaldehyde-based resins consists of formaldehyde resin; [0026]
	the one or more water-soluble acid catalysts; [0014-0015]
	the rheology modifier consists of bentonite, starch, guar gum, and polyanionic cellulose polymer; [0037] and
	the basic additive [0077]
	Hayes however does not explicitly disclose a water soluble catalyst as a citric acid and the basic additive consists of sodium hydroxide (Same as Claim 1) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 24, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 30, 31, 32, 33, 34, and 35 of copending Application No. 16/449,959 (‘959 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘959 recites limitation contained on the instant application limitation incorporating its dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, filed on 06/03/2022, with respect to the rejection(s) of Claims 1-4, and 22 under 35 U.S.C. 103 as being unpatentable over
Reddy et al. (US 2003/0230431 A1) and further in view of Cowan (US 20005/0284666 A1) and Claim 1-4, 21, and 22  under 35 U.S.C. 103 as being unpatentable over Chew et al. (US 2016/032169 A1) in in further view of Dovan et al. (US 5,617,920 )have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on the amendments.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/03/2022